Citation Nr: 1012274	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina



THE ISSUE

Entitlement to an annual clothing allowance.



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969, from September 1969 to October 1973, and from April 
1992 to July 1992. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Columbia, South 
Carolina.

On the Veteran's substantive appeal Form 9, the Veteran 
requested a hearing at the local VA office before a member 
of the Board.  Such hearing was scheduled, but the Veteran 
did not report.


FINDINGS OF FACT

1.  The Veteran has not been granted service connection for 
a disability requiring the use of a prosthetic or orthopedic 
appliance.

2.  The preponderance of the evidence indicates that 
medication for the Veteran's service-connected disabilities 
does not cause irreparable damage to his outergarments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(a), 3.810 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Veteran filed a claim seeking entitlement 
to an annual clothing allowance in April 2008.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty-to-assist nor the duty-to-
notify provisions of the VCAA are implicated.  The Court has 
also recognized that enactment of the VCAA does not affect 
matters before it on appeal from the Board when the question 
is limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).

The VAMC has associated with the claims file all 
documentation relied upon in support of its denial of the 
Veteran's application for an annual clothing allowance. 
There is no further assistance that would be reasonably 
likely to assist the Veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis

The Veteran has been granted service connection for 
posttraumatic stress disorder (PTSD), rated 100 percent; 
diabetes mellitus, rated 20 percent; peripheral neuropathy 
of the left upper extremity, rated 20 percent; peripheral 
neuropathy of the right upper extremity, rated 20 percent; 
residuals of a shell fragment wound, rated 10 percent; 
peripheral neuropathy of the left lower extremity, rated 10 
percent; and peripheral neuropathy of the right lower 
extremity, rated 10 percent. 
 
38 U.S.C.A. § 1162 provides that VA will pay an annual 
clothing allowance to a Veteran who meets either of the 
following two criteria: (1) because of a service connection 
disability wears or uses a prosthetic or orthopedic 
appliance which VA determines tends to wear out or tear his 
clothing, or (2) uses medication prescribed for a skin 
condition due to a service-connected disability that VA 
determines causes irreparable damage to his outergarments.  
The implementing regulation provides that the following 
criteria must also be satisfied.  With regard to the first 
criteria, a medical report must disclose that the applicant 
wears or uses certain prosthetic or orthopedic appliances 
that tend to wear or tear clothing because of such 
disability, and such disability is the loss of a hand or a 
foot.  38 C.F.R. § 3.810(a)(1).  With regard to both 
criteria, the Chief Medical Director or his designee must 
certify that that because of such disability a prosthetic or 
orthopedic device is worn or used that tends to wear or tear 
the applicant's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition that is 
due to a service-connected disability, irreparable damage is 
done to the applicant's outergarments.  38 C.F.R. § 
3.810(a)(2). 
 
The Veteran contends that he is entitled to an annual 
clothing allowance.  In his July 2008 application, he 
indicated that he got blisters on his feet and legs; his 
pants and socks got soiled; and he had creams and Vaseline 
on his skin at all time which destroyed his clothing fabric.  
As the evidence does not reflect that the Veteran has been 
granted service connection for his contact dermatitis, this 
request for an annual clothing allowance must be rejected as 
a matter of law, because the statute and regulation require 
that damage to clothing be from an appliance worn or used 
because of a service-connected disability.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Concerning the possibility that the Veteran's service-
connected diabetes could require skin creams, the Board 
notes that a Physician's Statement dated January 2006 
indicates that the Veteran has no complications directly 
related to his diabetes mellitus.  A September 2008 VA 
examination to ascertain residuals of the Veteran's service 
connected diabetes indicates that the Veteran had peripheral 
neuropathy in all extremities; however, there is no 
indication of associated skin problems.
 
Thus, the only evidence supporting the Veteran's claim is 
his vague and general contentions as to damage to his 
clothing from medication.  Thus, the Board finds that the 
preponderance of the evidence indicates that the Veteran is 
not currently entitled to a clothing allowance. 

The Board notes that the Veteran was afforded an opportunity 
to schedule an evaluation of any prescribed prosthetic or 
orthotic device to bolster his claim for clothing allowance; 
however, the Veteran did not respond.  
 
Moreover, there is no certification of irreparable damage to 
the Veteran's outergarments from the Chief Medical Director 
or designee as required by 38 C.F.R. § 3.810(a)(2), and, 
given the lack of any evidence of any damage to the 
Veteran's outergarments from medication prescribed for his 
service-connected diabetes, there is no basis on which to 
request an opinion from the Chief Medical Director or 
designee on this question.  Hart v. Mansfield, 21 Vet. App. 
at 508 (VA's duty to assist a veteran includes providing a 
thorough and contemporaneous examination when the record 
does not adequately reveal the current state of the 
Veteran's disability).  The Veteran has had an opportunity 
to submit damaged clothing and has failed to do so. 
 
For the foregoing reasons, the claim for entitlement to an 
annual clothing allowance must be denied. 

In reaching the conclusion above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an annual clothing allowance is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


